Citation Nr: 0208281	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  95-18 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for depressive 
disorder, not otherwise specified, with history of 
schizophrenia, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1979 to July 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

This case was previously before the Board in May 1997 and 
June 1998, and was remanded each time for additional 
development.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  The veteran's depressive disorder is manifested by 
depressed mood, sleep disturbance, irritability, some 
difficulty relating to others at times, and an occasional 
inability to perform some occupational tasks, which results 
in no more than definite industrial impairment or 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks  


CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for a 
depressive disorder, not otherwise specified, with history of 
schizophrenia have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.130, Diagnostic Code 9434 (2001); 38 C.F.R. 
§ 4.132, Diagnostic Code 9405 (1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp 2001)).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

Although this law was enacted during the pendency of this 
appeal, the RO has had an opportunity to consider whether any 
additional action is required to comply with the new law.  In 
correspondence dated in October 2001 the RO notified the 
veteran of its duty to him under the VCAA and informed him of 
what additional evidence was needed in support of his claim.  
A review of the record shows the RO has considered and 
complied with the VCAA; therefore, the Board may proceed with 
the adjudication of the appeal.  

Factual Background

Service connection was established in an August 1980 rating 
decision and a 30 percent evaluation was assigned based on 
the level of disability at that time.  An August 1983 rating 
decision decreased the evaluation to a zero percent 
evaluation.  

A March 1994 discharge summary from the Salisbury VA Medical 
Center (VAMC) indicated the veteran was admitted with 
complaints of depression secondary to situational stresses.  
He was moderately dysthymic and irritable at times. He denied 
thoughts of hurting himself or others, and did not appear to 
be dangerous.  At the time of discharge, there was no 
evidence of major thought, mood, or perception disorder. The 
record noted a history of neurosis in exacerbation and 
included a diagnosis of adjustment disorder with mixed 
feeling.

A VA examination report dated in May 1994 indicated the 
veteran reported a history of increased problems following a 
March 1992 injury that decreased his activity level.  As 
crying spells and depression increased, he turned to drugs 
for a brief period of time.  The diagnosis was depressive 
disorder not otherwise specified, which was a progression of 
an earlier diagnosis of schizophrenia.

Clinical records from VA's Salisbury's Mental Health Clinic 
dated from April to July 1994 noted symptoms of anger 
outbursts, indecision, and ambivalence regarding occupational 
pursuits.  His history indicated depression associated with 
compulsive lying, an inability to work due to "nerves", and 
weight gain.  On examination, there was no apparent mood, 
psychotic, or anxiety symptoms.  There was no evidence of 
suicidal or homicidal ideation.

An August 1994 rating decision increased the evaluation to 30 
percent.  

Private medical records from Nalle Clinic dated from February 
to May 1995 indicated that the veteran's clinical 
presentation was consistent with major depression.  Symptoms 
included vegetative signs (sadness, decreased appetite, 
weight loss, loss of concentration, lack of interest, 
tearfulness, and decreased libido), insomnia, anxiety, and 
depression.  There was no sign of suicidal ideation or 
intent.

A November 1996 VA examination report does not include any 
significant variations in the veteran's reported history.  
There were no loose associations, flight of ideas, delusions, 
or hallucinations.  He denied the return of any psychotic 
symptoms.  Insight and judgment were adequate.  A Global 
Assessment Functioning (GAF) score of 70 was assigned.

The veteran underwent a VA examination in May 1999.  The 
claims folder was reviewed by the examiner.  He reported 
being depressed, an inability to sleep well, stress, mood 
swings, problems getting along with others, and difficulty 
maintaining jobs due to irritability.  A mental status 
examination had findings consistent with the previous 
examination.  In addition, there was no evidence of a thought 
disorder.  The previous diagnosis of schizophrenia was not 
currently active.  He was able to relate to others at least 
part of the time and he did have some friends.  His mental 
illness at times caused some inability to perform 
occupational tasks.  A GAF score of 55 or 60 was estimated.  
After psychological testing, he was diagnosed with adjustment 
disorder with mixed emotional features, and a GAF score of 65 
was assigned.  He was not considered unemployable due to the 
psychiatric diagnosis.

In February 2000, the veteran underwent a VA examination.  
The claims folder was reviewed by the examiner.  The veteran 
indicated that he was currently employed as a truck driver.  
A mental status evaluation was consistent with previously 
reported findings.  In addition, there was no evidence of 
persecutory ideation, paranoia, or obsessionality.  Memory 
recall and concentration were within normal limits.  Judgment 
was fair and insight was extremely limited.  All of the 
previous diagnoses over the years encompassed the same 
symptom constellations of depressed mood, appetite 
disturbance, sleep disturbance, fatigability, low self 
esteem, problems with concentration or decision making, and 
feelings of hopelessness.  His major problems were financial 
and family discord.  He had somewhat of a passive/aggressive 
style and became irate when things did not go his way.  The 
diagnosis was mild, chronic dysthymia, currently exacerbated 
by situational problems that are largely due to 
characteriological problems as opposed to dysthymia.  A GAF 
score of 65 was assigned with functional difficulties 
primarily related to financial worries and family discord.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran 's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991). 

As a preliminary matter, the Board notes that the regulations 
governing psychiatric disabilities were revised, effective 
November 7, 1996, during the pendency of this appeal. 
Therefore, the claim is reviewed under both the old and new 
criteria, in keeping with the United States Court of Appeals 
for Veterans Claims' (Court), mandate to have the most 
favorable version of the regulations apply to a veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). 
However, the old regulations and accompanying schedule for 
rating disabilities apply only through November 6, 1996, as 
the effective date rule prevents the application of a later, 
liberalizing law to a veteran's claim prior to the effective 
date of the liberalizing law.  See Rhodan v. West, 12 Vet. 
App. 55, 57 (1998)

Pursuant to the schedule for rating mental disorders prior to 
November 7, 1996, (38 C.F.R. § 4.132), a 30 percent 
evaluation is assigned when there is definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and when psychoneurotic symptoms 
result in reduced levels of initiative, flexibility, 
efficiency, and reliability as to produce definite industrial 
impairment.  A 50 percent evaluation is assigned when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent 
evaluation is assigned when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is revere impairment in 
the ability to obtain or retain employment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9405 (prior to November 7, 1996).

In Hood v. Brown, 4 Vet.App. 301 (1993), the United States 
Court of Veterans Appeals invited the Board to "construe" the 
term "definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons and bases" for its 
decision. 38 U.S.C.A. § 7104(d)(1) (West 1991).

The VA General Counsel reviewed this matter and concluded 
that "definite" may be construed to mean "distinct, 
unambiguous, and moderately large in degree;" and that 
"moderately large" describes a degree which is less than 
"rather large," since "rather" means "quite," a term 
suggesting a higher level of intensity than "moderately."  
The General Counsel held that the word "definite" represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93 (Nov. 9, 1993).  The Board, is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 1991).

According to the revised regulations of 38 C.F.R. § 4.130, 
Diagnostic Code 9434, major depressive disorder, a 30 percent 
evaluation is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 100 percent rating 
for PTSD is indicated when there is total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9434 (from 
November 7, 1996).

In reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for a depressive disorder.

In evaluating the veteran's symptomatology under the 
schedular criteria in effect prior to November 7, 1996, the 
Board cannot conclude that the medical evidence demonstrates 
the considerable industrial impairment contemplated by a 50 
percent or greater disability rating.  The records shows that 
despite the veteran's disability, which at times caused some 
inability to perform occupational tasks, he was employed and 
was able to maintain friendships. 

Although the veteran believes a 70 percent evaluation is 
warranted, the most recent VA examination report shows the 
disorder is mild and is exacerbated by situational problems 
due to characteriological problems rather than his 
disability.  The severity and persistence of symptoms, 
therefore, has not been demonstrated.

Under the schedular criteria that became effective November 
7, 1996, the criteria for a 50 percent or greater evaluation 
have not been met.  There is no evidence of panic attacks, 
memory problems, impaired judgment, or difficulty in 
establishing and maintaining relationships.  Although he was 
noted to have a passive/aggressive style and become irate at 
times, there is insufficient evidence to show that this 
results in reduced reliability and productivity.  Moreover, 
the two most recent GAF scores assigned were 65, which 
indicates the veteran exhibits some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functions pretty well and has some meaningful interpersonal 
relationships.  

After consideration of the evidence under both the old and 
new criteria, the preponderance of the evidence is against an 
evaluation greater than 30 percent; therefore, the benefit of 
the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).

In evaluating this claim, the Board has determined that the 
case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) (2001. 


ORDER

An increased evaluation for a depressive disorder, not 
otherwise specified, with history of schizophrenia is denied.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

